Case 3:14-cr-00175-WHA Document 962-18 Filed 01/10/19 Page 1 of 3




          EXHIBIT R
R eport for Pole Number: 102292429
                          Case 3:14-cr-00175-WHA Document 962-18 Filed 01/10/19 Page 2 of 3


                                                               Pole Detail Report


   Equip ID:              102292429          Pole Num:             120172249            Map Lat:              38.413636
   Map Name:              JJ39               Structure:                                 Map Lng:              -122.248458
   Owner:                 PG&E owned pole                                                                    Show in Map Guide
   Address:               3683 ATLAS PEAK RD 4S                                                            Show in Google Map
   Cust Info:             REPLACED POLE
   Access:                Readily Accessible                                            Environmental:        No environmental conditions
   Reason:                No Access Issues                                              Alerts:               No Alerts
   Immediate Response Conditions:            Immediate Response Comments:
   No Immediate Response Conditions
   GIS Guid:              081AC3F506D04D3B858DAFDF01 F48CEC


                                                                   Adjacent to road
   Pole Type:             Through Bore       Location:                                  Attachments:          Communications , Distribution
                                                                   or street
   Surface:               Dirt               Walkway:              0                    JP Num:               PT4730
                          McFarland
   Supplier:                                 Mfr Year :            201 7                Ins Year:             201 7
                          Cascade Co
   Species :              Douglas Fir        Class:                4                    Height:               45
                          Penta in                                                                            r~--l
   Orig Treat:                               Orig Circ:            37                   Estimated Data:
                          Petroleum
   Existing Rnfcmnt:      No Reinforcement                                              Solid Surface:




   Project Status:        ACTIVE             Contractor:           OSM
   Foreman:               m4a0               Current Circ:         0.00                 Snow Load :
   Pole Work Status:      Complete           Effective Circ:       0.00                 Front Span Length :
   Crew ID:               OSM241             Encl Pkt Count:                            Back Span Length:
   Visit Date:            10/26/2017         Exp Pkt Count:                             Full Span Count:
   Work Report:                              Mch Dmg Count:                             Single Span Count:
   lnsptn Type:           Test and Treat     Steel Installed :                          Equip Count:
   Excavation:            No Excavation      No Steel Rsn:                              Drop Count:
   External Treat:        No Treat           Banding Issue:                             Pole Load:            0%
                          Visual Inspection
   Internal Test:                           GL Shell Avg:          0.00                Wood Strength:         100%
                          Only
   Internal Trt:          No Treat           BG Shell Avg:         0.00                 Rmng Strength:        0%
   Test Issues:           No Issues          Shell@66:             0.00                 Result Status         Pass
   Trtmnt Issues:         No Issues          Shell@54:             0.00                 Comments:
   Pole Top Cndtn :       Good               Shell@42:             0.00
   Pole Bttm Cndtn :      Good               Shell@26 :            0.00
   None                                      Shell @15:            0.00


   Project Status:        CLOSED             Contractor:            UPT
   Foreman:               cglenn001          Current Circ:         33.00                Snow Load :
   Pole Work Status:      Complete           Effective Circ:       33.00                Front Span Length:
   Crew ID:               UPT160             Encl Pkt Count:                            Back Span Length:



http: "'' ,112 plt/Rcpo11PolcDc!ailPop.asp\.'lPolcRdnum~ 102292429[12/7/2017 11:42:48 AM]

   CONFIDENTIAL                                                                                                       PGE-CPUC_00006183
Report for Pole Number: 102292429
                         Case 3:14-cr-00175-WHA Document 962-18 Filed 01/10/19 Page 3 of 3
   Visit Date:           10/09/2012         Exp Pkt Count:                            Full Span Count:
   Work Report:          943504             Mch Dmg Count:                            Single Span Count:
   lnsptn Type:          Test and Treat    Steel Installed:                           Equip Count:
                         Complete
   Excavation:                              No Steel Rsn:                             Drop Count:
                         Excavation
   External Treat:       BG Treat           Banding Issue:                            Pole Load:            0%
                         Visual Sound and
   Internal Test:                         GL Shell Avg:           99.00               Wood Strength:        100%
                         Pull
   Internal Trt:         Fume               BG Shell Avg:         99.00               Rmng Strength:        0%
   Test Issues :         No Issues         Shell@66 :             0.00                Result Status         Pass
   Trtmnt Issues:        No Issues          Shell@54:             0.00                Comments:
   Pole Top Cndtn:       Fair              Shell@42:              0.00
   Pole Bttm Cndtn :     Fair              Shell@26:              0.00
   None                                    Shell@15:              0.00


   Project Status:       CLOSED             Contractor:           DAV
   Foreman:                                 Current Gire:         33.00               Snow Load:
   Pole Work Status:     Complete           Effective Gire:       33.00               Front Span Length :
   Crew ID:                                 Encl Pkt Count:                           Back Span Length:
   Visit Date:           06/09/2003         Exp Pkt Count:                            Full Span Count:
   Work Report:          PO441 22           Mch Dmg Count:                            Single Span Count:
   lnsptn Type:          Test and Treat    Steel Installed:                           Equip Count:
                         Complete
   Excavation:                              No Steel Rsn:                             Drop Count:
                         Excav ation
   External Treat:       BG Treat           Banding Issue:                            Pole Load:            0%
   Internal Test:                           GL Shell Avg:         99.00               Wood Strength :       100%
   Internal Trt:         Fume               BG Shell Avg:         0.00                Rmng Strength:        0%
   Test Issues:                            Shell@66:              0.00                Result Status         Pass
   Trtmnt Issues:                          Shell@54:              0.00                Comments:
   Pole Top Cndtn :      Fair              Shell@42:              0.00
                                                                                      04/05/201019:51 :24 BCH_WM_PTT (BCH_WM_PTT)
   Pole Bttm Cndtn:      Fair              Shell@26:              0.00
                                                                                      PREJECTTXTXTRA HOLE CHEC KS
   Excessive Checking or Cracked           Shell@15:              0.00




http: 11,rnt2 plt/Rcpo11PolcDdailPop.asp'>'lPolcRdnum~ 102292429[12/7/2017 11:42:48 AM]

   CONFIDENTIAL                                                                                                    PGE-CPUC_00006184
